917 So.2d 1010 (2006)
Eulie POLANCO, Appellant,
v.
STATE of Florida, Appellee.
No. 4D03-4492.
District Court of Appeal of Florida, Fourth District.
January 4, 2006.
Carey Haughwout, Public Defender, and Margaret Good-Earnest, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Richard Valuntas, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Eulie Polanco appeals from her convictions and sentences on charges of first degree murder and aggravated child abuse of her two-year old daughter after a non-jury trial where the only contested issue was Polanco's sanity at the time of the offense.
Polanco raises three points on appeal, each of which we find without merit. Our review of the entire record supports the trial court's finding that Mrs. Polanco was guilty of first degree murder and aggravated child abuse of her two-year old daughter and that she was sane at the time of the commission of these crimes.
Affirmed.
STEVENSON, C.J., and HAZOURI, JJ., concur.
WARNER, J., concurs in result only.